Citation Nr: 1215847	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for limitation of flexion of the left knee with arthritis, rated as 10 percent disabling prior to July 2, 2010, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for limitation of extension of the left knee with arthritis, rated as noncompensable prior to July 2, 2010, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for instability of the left knee, rated as 10 percent disabling prior to December 1, 2008, as noncompensable from December 1, 2008, to July 1, 2010, and as 20 percent disabling thereafter.

4.  Entitlement to an increased rating for a left hip disability on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for left knee arthritis and left knee instability, each of which was rated as 10 percent disabling.   The decision also increased the rating for a left hip disability from 0 to 10 percent disabling. 

In April 2008, the RO proposed to reduce the Veteran's 10 percent rating for left knee instability from 10 to 0 percent disabling.  Having provided proper notice to the Veteran, in September 2008 the RO decreased the disability rating to 0 percent, effective December 1, 2008.  The Veteran did not file a notice of disagreement to that decision.  

In February 2011, the RO increased the Veteran's disability rating for limitation of flexion of the left knee from 10 to 20 percent disabling, effective July 2, 2010, the date of the most current VA examination.  The RO also granted a separate 20 percent rating for limitation of extension of the left knee, effective July 2, 2010.  In December 2011, the RO increased the Veteran's disability rating for instability of the left knee from 0 to 20 percent disabling, also effective July 2, 2010.

The Board notes that the Veteran did not specifically appeal the disability ratings assigned for left knee instability and limitation of extension of the left knee.  However, because those manifestations of the Veteran's left knee disability are considered by the Board when applying the rating schedule to the Veteran's appeal for a higher rating for a left knee disability, the Board finds that all three ratings, instability of the left knee, extension of the left knee, and flexion of the left knee, must be reviewed at this time in order to fairly asses the Veteran's claim for an increased rating for a left knee disability.  Moreover, despite that the RO awarded the Veteran a separate compensable rating for limitation of extension of the left knee beginning in July 2, 2010, the Board will review the entire appeal period to determine whether the Veteran was entitled to a compensable rating for limitation of extension of the left knee, including prior to July 2, 2010.

Lastly, the Board notes that in May 2010, the Board denied the Veteran's claim for an increased rating for a left hip disability on a schedular basis.  The Board then remanded the issue of whether extraschedular consideration for a left hip disability should be referred by the RO pursuant to 38 C.F.R. § 3.321(b)(1).  Therefore, the issue of whether an increased rating for a left hip disability is warranted on a schedular basis in no longer before the Board and the Board will address that issue solely on an extra-schedular basis.

This case was previously before the Board in May 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period prior to July 2, 2012, the Veteran's range of motion of the left knee disability was limited at most to 5 degrees extension and 45 degrees flexion, with tenderness and pain.

2.  Since July 2, 2012, the Veteran's range of motion of the left knee has been limited at most to 15 degrees extension and 15 degrees flexion, with tenderness and pain.

3.  For the period prior to October 20, 2008, the Veteran's left knee disability was manifested by mild laxity and subluxation.

4. Since October 20, 2008, the Veteran's left knee disability has been manifested by moderate laxity and subluxation.

5.  Throughout the pendency of the appeal, the Veteran's left hip disability has not presented an exceptional or unusual disability picture such as marked interference of employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for limitation of extension of the left knee were not met prior to July 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

2.  Since July 2, 2010, the criteria for a rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

3.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee were not met prior to July 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

4.  The criteria for a 30 percent rating for limitation of flexion of the left knee, but not more, have been met from July 2, 2010, but not before.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

5.  The criteria for a rating in excess of 10 percent for instability of the left knee were not met prior to October 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

6.  The criteria for a 20 percent rating for instability of the left knee, but not more, were met from October 20, 2008, but not before.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

7.  Since July 2, 2010, the criteria for a rating in excess of 20 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

8.  Throughout the pendency of the appeal, the criteria for an extra-schedular rating for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321(b)(1), 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5251, 5252, 5253 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the initial April 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, in September 2008, the Veteran was sent notice of the requirements for increased ratings based upon the rating criteria pertaining to the hip and to the left knee.  Finally, in July 2010 and in May 2011, the Veteran was once more advised of the elements and information necessary to substantiate his claims and was given additional opportunities to submit evidence and information in support of his claims.

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in October 2006, April 2008, October 2008, and in July 2010, with a March 2011 addendum opinion, in order to adjudicate his increased rating claims.  In this regard, the Board finds that the VA examinations included sufficient findings and information to decide the Veteran's claims under the rating criteria and are thus sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in May 2010 in order to afford him appropriate VCAA notice, obtain outstanding treatment records, afford him a VA examination to assess the severity of his left knee disability, and for the RO to consider referring his left hip disability and left knee disability for extra-schedular evaluation.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Evidence and Analysis

Evaluation of Left Knee Disability

The Veteran contends that his left knee disability is more severe than his current ratings contemplate.  Thus, he contends that he is entitled to increased ratings for a left knee disability.  The Board will address the appeal relating an increased rating for a left hip disability in the extra-schedular portion of this decision.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011) .  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14  (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated for limitation of flexion under DC 5260, limitation of extension under DC 5261, and instability under DC 5257.  38 C.F.R. § 4.71a, DC 5260, 5261, 5257 (2011).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage, and no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, there have been no findings of ankylosis of the knee. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Under DC 5257, which contemplates recurrent subluxation or instability of the knee, a 10 percent rating is warranted for slight, a 20 percent rating is warranted for moderate, and a 30 percent rating is warranted for severe subluxation or instability of the knee.  38 C.F.R. § 4.71a, DC 5257. 

Turning to the evidence of record, VA treatment records dated within one year of the appeal period reflect that in January 2005, the Veteran reported experiencing chronic pain due to his multi-joint arthritis, including in the knees, back, hip, and ankles.  He used a left knee brace.  He had had three previous left knee surgeries.  An X-ray of the left knee showed prior fracture of the medial tibial plateau, large calcified loose body, and degenerative changes.  In November 2005, he complained of severe pain in his low back and tailbone, with pain that radiated down both legs, as well as ankle pain.  He had pain in both knees but that was not his primary source of pain.

On October 2006 VA examination, the Veteran presented to the examination using a walker and a knee brace.  He had a slow, moderate gait.  He had been on disability since 1975 due to seizures and chronic obstructive pulmonary disease.  He reported difficulty on prolonged standing or walking, and stated he could not walk more than 15 minutes due to knee and severe foot pain.  He denied weakness or fatigability.  His left knee pain was reported to be constant and severe.  Physical examination revealed flexion and extension from 0 to 150 degrees.  There was minimal pain with range of motion   (ROM).  On repetitive testing, there was no additional limitation based upon pain, fatigue, weakness, or lack of endurance.  He reported having flare-ups about five to six times per month.  There were no clinical signs of instability of the knee.  Drawer test and McMurray's test were negative.  There was minimal tenderness to palpation, with mild to moderate swelling noted.  

VA treatment records reflect that at a March 2008 physical therapy session, the Veteran reported an aggravation of pain in the knee and back.  He was able to walk with a cane and climb stairs.  There was mild tenderness on the medial side of the knee.  Ligaments were intact and there was full ROM of the knee.  He was independent with his activities of daily living with modification.  

On April 2008 VA examination, the Veteran complained of severe constant pain in the left knee.  He had a slow antalgic gait and used a walker.  He had trouble standing or walking for more than 20 minutes, walking up and down steps, climbing and squatting.  He had previously worked as a laborer.  ROM testing revealed extension limited to 10 degrees and flexion limited to 80 degrees.  There was evidence of moderate to severe pain on the left knee at 70 degrees.  On repetitive testing, there was no additional limitation due to pain, fatigue, weakness, or lack of endurance.  There was no evidence of instability of the left knee, with negative Drawers sign and McMurray's testing.  There was moderate tenderness along the anterior medial and lateral aspects of the left knee.  There was no swelling or crepitus.  There were surgical scars on the left knee that measured less than 4 centimeters and that were asymptotic and faint on examination.  The diagnosis was residuals status post right knee surgery with right knee strain, a history of arthritis moderately to severely active at the time of examination.  

VA treatment records reflect that in August 2008, the Veteran reported more knee pain in that his knee would "pop" often.  He had instability due to his knee and would fall.   He had fallen twenty times in the previous month.  His primary complaint was severe pain stemming from the low back.  He was using a wheelchair. 

On October 2008 VA examination, the Veteran reported that his knee was worse following his fourth knee surgery in 1995.  He had constant, dull knee pain at rest.  He stated that his knee would give out almost daily and would lock with ambulation.  He stated that he would not be able to perform his previous occupation as a long shoreman due to his left knee condition because he could not climb a ladder or walk for more than 20 minutes.  He could not lift objects in excess of 40 pounds.  His activities of daily living were not affected by his knee disability.  ROM motion testing revealed extension and flexion from 10 to 90 degrees.  There was mild pain on motion that began at 80 degrees flexion.  With repetitive testing, there was no additional limitation based upon pain, fatigue, weakness, or lack of endurance.  He had flare-ups in damp, cold weather, or with prolonged activity.  He had flare-ups twice a day with severe pain.  The examiner found an additional 15 percent limitation of function due to flare-ups in terms of functioning during daily activities.  Instability testing showed a positive Drawer sign and a negative McMurray's sign.  There was moderate crepitation.  The diagnosis was severe osteoarthritis of the left knee joint.

VA treatment records reflect that in November 2008, the Veteran reported that it was difficult to put any weight on his left knee.  ROM of the left knee was from 0 to 85 degrees.  There was a positive test showing laxity of the knee, though anterior drawer test was negative.  In December 2008, the Veteran reported that he had trouble moving or driving due to having "arthritis all over."  In December 2008, it was noted that he was in a wheel chair due to his COPD, hip, and low back pain.  He had frequent, chronic headaches.

On July 2010 VA examination, the Veteran reported having pain, weakness, stiffness, locking, instability, and swelling of the left knee.  He used crutches and an electronic cart to move around.  His cart was secondary to multiple orthopedic issues, not just the left knee.  The examiner stated that it was not possible to conclude that the Veteran's left knee alone was the predominant reason for the Veteran's episodes of falling.  The Veteran could no longer work as a longshoreman because it required using both legs.  Physical examination revealed a deformed knee.  ROM showed extension at minus 10 degrees and flexion at 30 degrees.  There was pain at those degrees.  With three repetitions, extension was limited to minus 15 degrees and flexion was limited to 25 degrees due to pain, weakness, and lack of endurance.  There was positive anterior drawer testing.  There was no effusion.  The diagnosis was degenerative joint disease of the left knee.
VA treatment records reflect that in July 2010, the Veteran was unwilling to move his limbs due to pain.  His left knee was extended.  He would not flex his knees or hips.  There was mild effusion in the left knee.  There was edema in both ankles.  

In March 2011, the July 2010 VA examiner completed an addendum opinion and stated that the Veteran's service-connected disabilities, including residuals of head trauma, PTSD, and a left ankle disability, and when taking into account his previous work as a longshoreman that was highly physical in nature, it was impossible for the Veteran to work.  The examiner added that the Veteran's traumatic arthritis of the left knee had worsened since 2008 as was shown on X-ray examination.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  ROM testing on October 2006, April 2008, and October 2008, as well as shown by a November 2008 VA treatment record, revealed extension and flexion greater than 15 degrees and 30 degrees, respectively.  Thus, the Board finds that for the period prior to July 2, 2010, the evidence does not show limitation of flexion or extension that would be severe enough to warrant 20 percent ratings under DC 5260 or 5261.  Similarly, ROM testing in July 2010, which demonstrated extension to 15 degrees, and the more recent VA treatment records, do not demonstrate that the Veteran warranted a rating higher than 20 percent for limitation of extension of the left knee under DC 5261.  However, the Board does find that when taking into consideration functional limitation due to such elements as pain, weakness, and loss of function, a higher 30 percent rating is warranted for limitation of flexion of the knee under DC 5260 because on July 2010 VA examination, the Veteran was shown to be limited by those factors to 25 degrees flexion.  Moreover, the VA treatment records demonstrate that that same month, the Veteran felt that he could not flex his left knee, evidencing a rather severe knee disability.  Thus, the Board finds that when resolving benefit of the doubt in favor of the Veteran, an increased 30 percent rating is warranted for limitation of flexion of the left knee since July 2, 2010, the date of the VA examination.

Next, the Board finds that a higher rating for instability of the left knee is warranted for the period from October 20, 2008, to July 2, 2010.  For the period of time, the Board finds that the evidence clearly demonstrates mild to moderate instability of the left knee.  Significantly, on October 2008 VA examination there was objective evidence of instability upon a finding of a positive Drawer sign.  The Veteran reported, for the first time as compared to the earlier April 2008 and October 2006 VA examinations, a constant, daily giving way of the knee.  Moreover, VA treatment records showed that in November 2008, the Veteran showed laxity of the knee.  He reported that he could not put weight on his knee.  On July 2010 VA examination, there was a finding of positive anterior drawer testing.  Thus, the Board can only conclude that the Veteran did in fact experience mild to moderate instability of the left knee since October 20, 2008, the date of VA examination evidencing instability of the left knee.  In that regard, there was evidence of a number of different positive instability findings, including findings of laxity, positive Drawer sign, and positive anterior drawer sign, showing more than mild or transient instability.  Thus, in giving the benefit of the doubt to the Veteran, the Board finds that a 20 percent rating is warranted since October 20, 2008, the date of VA examination showing the worsened instability.  However, the Board finds that a higher 30 percent rating is not warranted at anytime because the evidence does not show a finding of severe ligamentous laxity of the left knee and no medical professional has stated that the instability was severe in nature.

With regard to the period prior to October 20, 2008, the Board finds that a rating higher than 10 percent for instability is not warranted.  Simply, the evidence was negative for any findings of instability of the left knee, including on October 2006 and April 2008 VA examination, or in the treatment records.  Thus, the Board finds that the Veteran did not suffer from symptoms more than mild in degree, as the current 10 percent rating contemplates for that period of time.

The Veteran has been shown on X-ray examination to have osteoarthritis in his left knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under DC 5003. Also, under Diagnostic Code 5003, 10 and 20 percent ratings may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The knee is considered a major joint, and only the left knee is service-connected in this instance.  Thus, a separate or increased 10 or 20 percent rating is not warranted under these criteria.  Furthermore, the Veteran is in receipt of two disability ratings predicated on limitation of motion, under Diagnostic Codes 5260 and 5261.  As the Veteran is already in receipt of two 10 percent disability ratings under diagnostic codes predicated upon limitation of motion, the Board finds that he is not entitled to a separate 10 percent rating under either Diagnostic Code 5003 or 5010, as such an award would amount to pyramiding and is prohibited by the criteria for rating arthritis. 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010, Note 1 (2011). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Veteran contends that he experiences flare-ups of his left knee disability when performing activities which results in pain and a limited ROM.  However, even if the Veteran does experience flare-ups of his left knee, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to 30 degrees flexion or 15 degrees extension prior to July 2, 2010, and to 15 degrees flexion and 20 degrees extension thereafter.  Significantly, on VA examinations, there was no evidence of further restricted ROM on repetitive testing to meet these criteria.  Thus the requirements for an increased rating are not met under Deluca. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).   In so finding, the Board notes that the higher 30 percent rating granted for limitation of flexion of the knee since July 2, 2010, is based upon testing in accordance with Deluca.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal, as outlined above.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   The Board's decision above has applied "staged ratings" in compliance with Fenderson and Hart.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected hearing loss are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected left knee disability.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue on appeal before the Board. 

Extraschedular Consideration for Left Hip Disability

The Board finds that the Veteran's left hip disability does not present an exceptional disability picture such that the available schedular evaluations for that service-connected disability are inadequate.  

In that regard, ROM of the left hip, as shown on VA examination in 2006 and in 2008, does not warrant a rating higher than 10 percent under the schedular criteria.  With regard to the Veteran's symptoms of left hip pain, the Board has reviewed the medical treatment records and determines that such complaints of pain are not unusual or exceptional.  In fact, the Veteran's other orthopedic disabilities account for the majority of his pain rather than the manifestations of the left hip.  Therefore, although the Board does not doubt that the Veteran experiences left hip pain, the Board finds that the pain described correlates with a 10 percent rating due to limitation of motion that results from such pain.  

Significantly, the evidence does not suggest that the Veteran's left hip pain is extraordinary in nature; rather, the diagnosis of his left hip has consistently been that of mild degenerative arthritis without evidence of instability, swelling, or crepitation.  Accordingly, because the first criterion set out under Thun is not met, the Board finds that a further analysis as to whether an extra-schedular rating for a left hip is not necessary.  To the extent that the Veteran's left hip disability may interfere with his employability, such interference is addressed by the schedular rating criteria, and there is no indication that his left hip has resulted in frequent hospitalizations.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  


ORDER

A rating in excess of 10 percent for limitation of flexion of the left knee for the period prior to July 2, 2010, is denied.

An increased 30 percent rating for limitation of flexion of the left knee since July 2, 2010, is granted, subject to the criteria applicable to the payment of monetary benefits.

A compensable rating for limitation of extension of the left knee for the period prior to July 2, 2010, is denied.

A rating in excess of 20 percent for limitation of extension of the left knee since July 2, 2010, is denied.

A rating in excess of 10 percent for left knee instability for the period prior to October 20, 2008, is denied. 

An increased 20 percent rating for left knee instability for the period from October 20, 2008, to July 2, 2010, is granted, subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 20 percent for left knee instability for the period since July 2, 2010, is denied.

An extraschedular disability rating for a left hip disability is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


